PARKER, Justice.
On this 13th day of January A.D., 1966, this court in Tex.Civ.App., 399 S.W.2d 408, involving the same parties as in this case, affirmed the judgment of the District Court of Montgomery County, Texas, refusing plaintiff’s application for temporary injunction seeking to enjoin the sale of 20.6 acres of land in Montgomery County, Texas. The temporary injunction of this court dated December 2, 1965, restraining and enjoining the Respondents Virginia Pitts Lipe and husband, Kenneth L. Lipe, and James D. McNicholas from proceeding with any trustee sale of the property above mentioned by virtue of the deed of trust mentioned in said order of this court of December 2, 1965, is hereby dissolved.